      Case 2:18-cr-00109-MHT-SMD Document 187 Filed 05/06/21 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )       CRIMINAL ACTION NO.
        v.                               )          2:18cr109-MHT
                                         )               (WO)
ANTONIO OSCAR TATUM                      )

                                       ORDER

       Upon    consideration           of    defendant     Antonio   Oscar

Tatum’s motion for appointment of counsel (Doc. 186),

it is ORDERED that the motion is denied.

       There       is    no    constitutional     right   to   counsel     in

postconviction            proceedings.           See     Pennsylvania      v.

Finley,       481       U.S.   551,    555    (1987)   (“[T]he   right     to

appointed counsel extends to the first appeal of right,

and     no    further.”).          The      Eleventh   Circuit   Court     of

Appeals has held that there is no statutory right to

counsel       on    motions      for   sentence    reduction     under     18

U.S.C. § 3582(c)(2).               See United States v. Webb, 565

F.3d 789, 794 (11th Cir. 2009).                        The court sees no

reason for a different rule when the defendant seeks to

file a motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A).               In addition, at this time, it does
      Case 2:18-cr-00109-MHT-SMD Document 187 Filed 05/06/21 Page 2 of 2




not appear that the relevant factual and legal issues

are     so   complex     that   Tatum     needs    the   assistance        of

counsel to pursue his motion.

       DONE, this the 6th day of May, 2021.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE




                                      2
